—In a tax certiorari proceeding pursuant to Real Property Tax Law article 7, the appeal is from an order and judgment (one paper) of the Supreme Court, Westchester County (Ingrassia, J.), entered February 27, 1997, which, inter alia, after a nonjury trial (Orlando, J.H.O.), reduced the petitioner’s real property tax assessments for the tax years 1990-1991, 1991-1992, and 1992-1993.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly relied upon the three comparable sales proffered in common by the parties to establish the value of the subject property (see, e.g., Matter of Caldor, Inc. v Board of Assessors, 227 AD2d 400; see also, Matter of Allied Corp. v Town of Camillus, 80 NY2d 351, 356; Matter of Merrick Holding Corp. v Board of Assessors, 45 NY2d 538, 542). The appellants’ contention. that the court improperly disregarded evidence of actual income in reaching its determination is without merit (see, Matter of Caldor, Inc. v Board of Assessors, supra; Matter of Krebs v Board of Assessors, 225 AD2d 625).
We have reviewed the appellants’ remaining contentions and find no basis for reversal. Rosenblatt, J. P., Copertino, Gold-stein and McGinity, JJ., concur.